Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3757 DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 08/31/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. August 31, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.6% Rate (%) Date Amount ($) Value ($) California91.6% ABAG Finance Authority for Nonprofit Corporations, COP (Episcopal Homes Foundation) 5.25 7/1/10 3,500,000 3,539,970 ABAG Finance Authority for Nonprofit Corporations, Insured Revenue (Sansum-Santa Barbara Medical Foundation Clinic) 5.50 4/1/21 3,500,000 3,592,470 ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.38 3/1/21 4,000,000 4,010,360 Alameda Corridor Transportation Authority, Revenue (Insured; MBIA, Inc.) 5.13 10/1/16 2,000,000 2,070,860 Alameda County, COP (Insured; MBIA, Inc.) 5.38 12/1/13 4,500,000 4,852,575 Alameda County, COP (Insured; MBIA, Inc.) 5.38 12/1/14 5,500,000 5,923,830 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.50 4/1/43 10,000,000 10,460,500 California, GO 5.25 2/1/12 90,000 a 98,424 California, GO 5.25 2/1/30 25,610,000 25,864,051 California, GO (Various Purpose) 6.13 10/1/11 2,875,000 3,169,342 California, GO (Various Purpose) 5.50 4/1/28 20,000 20,611 California Department of Veteran Affairs, Home Purchase Revenue 5.20 12/1/28 8,530,000 8,532,730 California Department of Water Resources, Power Supply Revenue 5.88 5/1/12 10,000,000 a 11,300,100 California Department of Water Resources, Power Supply Revenue 5.00 5/1/21 10,000,000 10,524,300 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.50 12/1/11 225,000 a 247,585 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.50 12/1/11 5,000 a 5,502 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.50 12/1/15 1,270,000 1,378,483 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/26 7,500,000 7,877,625 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 10,000,000 10,463,000 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 6/30/23 135,000 152,086 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 7/1/23 210,000 201,419 California Educational Facilities Authority, Revenue (University of Southern California) 4.50 10/1/33 55,000,000 52,068,500 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/17 870,000 888,627 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/18 1,000,000 1,014,890 California Health Facilities Financing Authority, Revenue (Catholic Healthcare West) 5.63 7/1/32 4,475,000 4,479,654 California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) 6.13 12/1/09 30,695,000 a 32,613,131 California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) 6.25 12/1/09 9,460,000 a 10,065,724 California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) 5.00 11/15/19 2,000,000 2,038,040 California Health Facilities Financing Authority, Revenue (Sutter Health) 6.25 8/15/35 7,965,000 8,321,274 California Health Facilities Financing Authority, Revenue (Sutter Health) (Insured; MBIA, Inc.) 5.35 7/15/09 240,000 a 250,135 California Health Facilities Financing Authority, Revenue (Sutter Health) (Insured; MBIA, Inc.) 5.35 8/15/28 2,290,000 2,324,327 California Housing Finance Agency, Home Mortgage Revenue 5.50 8/1/38 18,000,000 18,144,000 California Infrastructure and Economic Development Bank, Revenue (Kaiser Hospital Assistance I-LLC) 5.55 8/1/31 21,900,000 22,056,147 California Infrastructure and Economic Development Bank, Revenue (Performing Arts Center of Los Angeles County) 5.00 12/1/27 1,000,000 1,018,470 California Infrastructure and Economic Development Bank, Revenue (The J. Paul Getty Trust) 4.00 12/1/11 2,770,000 2,792,188 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/27 6,750,000 6,252,930 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/37 22,110,000 19,532,416 California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) 5.90 6/1/14 11,000,000 b,c 12,270,665 California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; MBIA, Inc.) 5.90 6/1/14 48,330,000 b,c 53,912,840 California Public Works Board, LR (Department of Corrections, California State Prison - Kern County at Delano II) 5.50 6/1/13 3,000,000 3,296,160 California Public Works Board, LR (Department of Corrections, Calipatria State Prison, Imperial County) (Insured; MBIA, Inc.) 6.50 9/1/17 13,000,000 15,169,700 California Public Works Board, LR (Department of Health Services-Richmond Laboratory, Phase III Office Building) (Insured; XLCA) 5.00 11/1/19 1,680,000 1,746,360 California Public Works Board, LR (Department of Health Services-Richmond Laboratory, Phase III Office Building) (Insured; XLCA) 5.00 11/1/20 1,275,000 1,312,689 California Public Works Board, LR (University of California Research Projects) (Insured; MBIA, Inc.) 5.25 11/1/28 10,005,000 10,171,583 California Public Works Board, LR (Various University of California Projects) 5.50 6/1/14 5,000,000 5,483,600 California State University, Fresno Association Inc., Auxiliary Organization Event Center Revenue 6.00 7/1/12 3,500,000 a 3,973,970 California State University, Fresno Association Inc., Auxiliary Organization Event Center Revenue 6.00 7/1/12 2,500,000 a 2,838,550 California State University, Fresno Association Inc., Auxiliary Organization Event Center Revenue 6.00 7/1/12 5,250,000 a 5,960,955 California State University Trustees, Systemwide Revenue 5.00 11/1/27 5,010,000 5,164,709 California State University Trustees, Systemwide Revenue 5.00 11/1/28 5,000,000 5,130,850 California State University Trustees, Systemwide Revenue (Insured; MBIA, Inc.) 5.00 11/1/26 10,485,000 10,673,940 California Statewide Communities Development Authority, COP (Catholic Healthcare West) 6.50 7/1/10 2,780,000 a 3,030,144 California Statewide Communities Development Authority, COP (Catholic Healthcare West) 6.50 7/1/10 1,220,000 a 1,326,982 California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 20,000,000 18,622,600 California Statewide Communities Development Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/35 7,880,000 7,401,526 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; FGIC) 5.75 7/1/47 10,000,000 10,229,100 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/24 8,205,000 7,834,872 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.25 12/1/27 9,000,000 8,539,470 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.50 11/1/32 13,500,000 13,599,765 California Statewide Communities Development Authority, Revenue (Saint Ignatius College Preparatory) (Insured; AMBAC) 5.00 6/1/32 5,635,000 5,642,495 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/28 14,000,000 14,188,160 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.25 7/1/20 2,280,000 2,455,560 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/28 15,360,000 15,703,142 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/33 16,710,000 16,923,721 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/36 14,355,000 14,513,766 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 4,500,000 4,456,440 Capistrano Unified School District, Community Facilities District Number 98-2, Special Tax Revenue (Insured; FGIC) 5.00 9/1/19 3,545,000 3,594,524 Capistrano Unified School District, Community Facilities District Special Tax Number 98 (Ladera) 5.75 9/1/09 5,500,000 a 5,826,810 Capistrano Unified School District, School Facilities Improvement District Number 1 (Insured; FGIC) 6.00 8/1/24 2,075,000 2,183,626 Carson Redevelopment Agency, Tax Allocation Revenue (Redevelopment Project Area Number 1) (Insured; MBIA, Inc.) 5.50 10/1/13 1,000,000 1,095,730 Castaic Lake Water Agency, COP, Revenue (Water System Improvement Project) (Insured; AMBAC) 0.00 8/1/27 10,000,000 d 3,695,900 Central California Joint Powers Health Financing Authority, COP (Community Hospitals of Central California Obligated Group) 6.00 2/1/10 5,000,000 a 5,330,800 Central California Joint Powers Health Financing Authority, COP (Community Hospitals of Central California Obligated Group) 6.00 2/1/10 1,000,000 a 1,066,160 Central California Joint Powers Health Financing Authority, COP (Community Hospitals of Central California Obligated Group) 5.75 2/1/11 18,500,000 a 20,222,350 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/22 3,000,000 d 1,479,600 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/32 10,000,000 d 2,676,100 Chino Valley Unified School District, GO (Insured; MBIA, Inc.) 5.25 8/1/30 10,000,000 10,179,500 Coast Community College District, GO (Insured; FSA) 0.00 8/1/29 15,565,000 d 12,107,080 Compton Public Finance Authority, LR (Various Capital Projects) (Insured; AMBAC) 5.25 9/1/27 13,355,000 13,447,951 Contra Costa County Public Finance Authority, Tax Allocation Revenue (Pleasant Hill BART, North Richmond, Bay Point, Oakley and Rodeo Redevelopment Projects Areas) 5.45 8/1/09 2,260,000 a 2,379,351 Contra Costa County Public Finance Authority, Tax Allocation Revenue (Pleasant Hill BART, North Richmond, Bay Point, Oakley and Rodeo Redevelopment Projects Areas) 5.45 8/1/28 320,000 315,776 Cucamonga County Water District, COP (Water Shares Purpose) (Insured; FGIC) 5.25 9/1/25 5,555,000 5,649,157 Delano, COP (Delano Regional Medical Center) 5.25 1/1/18 13,500,000 13,390,920 Dublin Unified School District, GO (Insured; FSA) 5.00 8/1/29 13,430,000 13,759,706 Elsinore Valley Municipal Water District, COP (Insured; FGIC) 5.38 7/1/19 3,855,000 4,240,654 Escondido Reassessment District Number 98-1 (Rancho San Pasqual) 5.70 9/2/26 1,335,000 1,257,810 Fontana Community Facilities District Number 2, Senior Special Tax Revenue (Village of Heritage) (Insured; MBIA, Inc.) 5.25 9/1/17 10,000,000 10,324,500 Fontana Public Financing Authority, Tax Allocation Revenue (North Fontana Redevelopment Project) (Insured; AMBAC) 5.50 9/1/32 13,800,000 13,972,776 Foothill-De Anza Community College District, GO (Insured; AMBAC) 5.00 8/1/22 10,350,000 10,889,649 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue 7.05 1/1/10 2,000,000 2,136,860 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue 5.75 1/15/40 1,745,000 1,696,733 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; MBIA, Inc.) 5.25 1/15/12 4,550,000 4,698,375 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; MBIA, Inc.) 5.13 1/15/19 2,000,000 2,024,780 Fremont Union High School District, GO (Insured; FGIC) 5.25 9/1/10 3,400,000 a 3,618,314 Fremont Union High School District, GO (Insured; FGIC) 5.25 9/1/10 4,000,000 a 4,256,840 Fremont Union High School District, GO (Insured; FGIC) 5.25 9/1/10 11,295,000 a 12,020,252 Fullerton Community Facilities District Number 1, Special Tax Revenue (Amerige Heights) 6.10 9/1/22 1,000,000 1,016,460 Fullerton Community Facilities District Number 1, Special Tax Revenue (Amerige Heights) 6.20 9/1/32 2,500,000 2,533,950 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; FSA) 0/4.55 6/1/22 1,725,000 e 1,477,894 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.75 6/1/13 14,770,000 a 17,082,687 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 34,725,000 29,069,686 Grossmont Union High School District, GO (Insured; FSA) 0.00 8/1/21 4,375,000 d 2,370,200 Grossmont Union High School District, GO (Insured; FSA) 0.00 8/1/22 4,605,000 d 2,350,300 Grossmont Union High School District, GO (Insured; FSA) 0.00 8/1/23 4,850,000 d 2,331,250 Grossmont Union High School District, GO (Insured; FSA) 0.00 8/1/26 3,265,000 d 1,324,023 Imperial Redevelopment Agency, Subordinate Tax Allocation Revenue (Imperial Redevelopment Project) 4.50 12/1/08 2,000,000 a 2,013,760 Kaweah Delta Health Care District, Revenue 6.00 8/1/12 9,000,000 a 10,319,490 Lincoln, Community Facilities District Number 2003-1 Special Tax Bonds (Lincoln Crossing Project) 5.65 9/1/13 1,125,000 a 1,284,143 Long Beach Bond Finance Authority, Natural Gas Purchase Revenue 5.50 11/15/28 9,000,000 8,608,050 Long Beach Special Tax Community Facilities District Number 5 (Towne Center) 6.88 10/1/08 500,000 a 502,175 Los Angeles, Wastewater System Revenue (Insured; MBIA, Inc.) 4.75 6/1/35 18,975,000 18,170,081 Los Angeles Community College District, GO (Insured; MBIA, Inc.) 5.50 8/1/11 1,845,000 a 2,015,939 Los Angeles County Metropolitan Transportation Authority, Sales Tax Revenue (Insured; FGIC) 5.00 7/1/10 1,450,000 a 1,543,873 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/30 10,000,000 10,114,900 Los Angeles Department of Water and Power, Water System Revenue (Insured: AMBAC) 5.00 7/1/32 5,000,000 5,045,900 Los Angeles Unified School District, GO (Insured; AMBAC) 5.00 7/1/26 10,250,000 10,489,543 Los Angeles Unified School District, GO (Insured; MBIA, Inc.) 5.75 7/1/15 3,000,000 3,428,790 Los Angeles Unified School District, GO (Insured; MBIA, Inc.) 5.75 7/1/17 8,385,000 9,660,191 Madera County, COP (Valley Children's Hospital) (Insured; MBIA, Inc.) 6.50 3/15/09 3,370,000 3,443,331 Midpeninsula Regional Open Space District Financing Authority, Revenue (Insured; AMBAC) 0.00 9/1/15 2,825,000 d 2,191,155 Modesto Irrigation District, COP (Capital Improvements) (Insured; FSA) 5.25 7/1/16 1,370,000 1,462,242 Mount Diablo Unified School District, GO (Insured; MBIA, Inc.) 5.00 6/1/27 4,670,000 4,771,666 Murrieta Valley Unified School District, GO (Insured; FGIC) 0.00 9/1/21 4,950,000 d 2,532,519 Natomas Unified School District, GO (Insured; FSA) 5.00 8/1/31 13,470,000 13,666,123 Natomas Unified School District, GO (Insured; MBIA, Inc.) 5.95 9/1/21 2,500,000 2,776,500 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) 7.00 1/1/16 670,000 a 833,581 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) 7.50 7/1/21 375,000 a 489,503 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; MBIA, Inc.) 6.30 7/1/18 26,400,000 31,031,352 Oakland Unified School District, GO (Insured; FGIC) 5.25 8/1/24 17,275,000 17,395,752 Orange County Community Facilities District (Ladera Ranch) Special Tax Number 03-1 5.25 8/15/19 1,100,000 1,093,191 Orange County Community Facilities District (Ladera Ranch) Special Tax Number 03-1 5.30 8/15/20 1,450,000 1,436,675 Orange County Community Facilities District (Ladera Ranch) Special Tax Number 04-1 4.88 8/15/21 2,355,000 2,212,523 Orange County Community Facilities District (Landera Ranch) Special Tax Number 1 6.00 8/15/10 3,000,000 a 3,260,970 Orange County Community Facilities District (Landera Ranch) Special Tax Number 3 5.60 8/15/28 3,250,000 3,186,040 Orange County Community Facilities District (Landera Ranch) Special Tax Number 3 5.63 8/15/34 6,000,000 5,871,660 Orange County Public Financing Authority, LR (Juvenile Justice Center Facility) (Insured; AMBAC) 5.38 6/1/19 2,000,000 2,127,600 Pomona, COP (General Fund Lease Financing) (Insured; AMBAC) 5.50 6/1/28 1,000,000 1,029,790 Pomona Redevelopment Agency, Tax Allocation Revenue (West Holt Avenue Redevelopment Project) 5.50 5/1/32 3,000,000 3,092,460 Rancho California Water District Financing Authority, Revenue (Insured; FSA) 5.00 8/1/28 8,965,000 9,247,756 Rancho Cucamonga Redevelopment Agency, Tax Allocation Revenue (Rancho Development Project) (Insured; MBIA, Inc.) 5.38 9/1/25 7,485,000 7,754,385 Rancho Mirage Joint Powers Financing Authority, Revenue (Eisenhower Medical Center) 5.63 7/1/14 10,430,000 a 11,906,992 Riverside, Electric Revenue (Insured; FSA) 5.00 10/1/33 10,500,000 10,649,100 Riverside County Public Financing Authority, Tax Allocation Revenue (Redevelopment Projects) (Insured; XLCA) 5.25 10/1/18 1,275,000 1,317,980 Sacramento County, Laguna Creek Ranch/Elliott Ranch Community Facilities District Number 1, Improvement Area Number 1, Special Tax (Laguna Creek Ranch) 5.40 12/1/09 1,220,000 1,238,312 Sacramento County, Laguna Creek Ranch/Elliott Ranch Community Facilities District Number 1, Improvement Area Number 1, Special Tax (Laguna Creek Ranch) 5.70 12/1/20 2,970,000 2,908,521 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 2007 Water System Project) (Insured; FGIC) 5.00 6/1/25 10,845,000 10,966,789 Sacramento Municipal Utility District, Electric Revenue (Insured; MBIA, Inc.) 6.50 9/1/13 6,930,000 7,647,116 San Bernardino County, COP (Capital Facilities Project) 6.88 8/1/24 5,000,000 6,309,800 San Diego, Water Utility Fund Net System Revenue (Insured; FGIC) 4.75 8/1/28 19,970,000 19,590,969 San Diego County, COP (Burnham Institute for Medical Research) 5.70 9/1/09 3,000,000 a 3,113,310 San Diego County, COP (Burnham Institute for Medical Research) 6.25 9/1/09 3,800,000 a 4,005,352 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/24 2,265,000 2,110,097 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/34 5,190,000 4,582,199 San Diego Unified School District, GO (Insured; FSA) 5.25 7/1/16 1,465,000 1,614,606 San Francisco City and County, COP (San Bruno Jail Number 3) (Insured; AMBAC) 5.25 10/1/21 2,985,000 3,049,297 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 32F) (Insured; FGIC) 5.00 5/1/21 1,000,000 1,015,210 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 34D) 5.25 5/1/26 4,000,000 4,045,080 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue (Insured; FSA) 5.00 11/1/24 17,195,000 17,757,792 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/18 445,000 d 242,449 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/21 500,000 d 218,360 San Joaquin Hills Transportation Corridor Agency, Toll Road Revenue (Insured; MBIA, Inc.) 0.00 1/15/32 48,295,000 d 11,746,310 San Jose Unified School District, GO (Insured; FGIC) 5.00 8/1/24 12,580,000 12,876,888 San Mateo Redevelopment Agency, Merged Area Tax Allocation Revenue 5.10 8/1/11 1,835,000 a 1,982,185 Santa Clara Unified School District, GO 5.50 7/1/16 1,870,000 1,991,157 Santa Clara Valley Transportation Authority, Measure A Sales Tax Revenue (Insured; AMBAC) 5.00 4/1/32 7,715,000 7,795,159 Santa Rosa, Wastewater Revenue (Insured; FSA) 5.25 9/1/24 5,110,000 5,428,711 Sequoia Union High School District, GO (Insured; FSA) 5.00 7/1/24 2,695,000 2,811,963 Simi Valley School Financing Authority, GO Revenue (Simi Valley Unified School District GO Bond) (Insured; FSA) 5.00 8/1/27 6,500,000 6,754,995 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds (Sacramento County Tobacco Securitization Corporation) 5.38 6/1/38 20,000,000 16,037,800 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 2,245,000 2,019,916 Torrance Redevelopment Agency, Tax Allocation Revenue 5.63 9/1/28 500,000 461,650 University of California, Multi Purpose Revenue (Insured; MBIA, Inc.) 5.25 9/1/08 31,475,000 a 31,795,730 University of California, Revenue (Limited Project) (Insured; FSA) 5.00 5/15/22 14,655,000 15,206,175 University of California Regents, Medical Center Pooled Revenue 5.25 5/15/19 10,000,000 10,894,800 Ventura County Community College District, GO (Insured; MBIA, Inc.) 5.50 8/1/23 4,250,000 4,531,478 West Covina Redevelopment Agency, Community Facilities District, Special Tax Revenue (Fashion Plaza) 6.00 9/1/17 6,000,000 6,760,200 West Covina Redevelopment Agency, Community Facilities District, Special Tax Revenue (Fashion Plaza) 6.00 9/1/22 11,325,000 12,601,101 West Kern Community College District, GO (Insured; XLCA) 0.00 11/1/20 1,000,000 d 542,300 Whittier, Health Facility Revenue (Presbyterian Intercommunity Hospital) 5.75 6/1/12 10,090,000 a 11,363,560 Yorba Linda Water District, Revenue, COP (Capital Improvement Projects) 5.00 10/1/38 3,000,000 3,006,390 U.S. Related7.0% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.75 7/1/10 1,000,000 a 1,057,000 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.75 7/1/10 3,000,000 a 3,171,000 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/22 2,000,000 2,002,400 Puerto Rico Electric Power Authority, Power Revenue (Insured; FSA) 5.75 7/1/10 2,000,000 a 2,145,100 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; FSA) 6.25 7/1/16 3,000,000 3,456,720 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; MBIA, Inc.) 5.50 7/1/13 4,750,000 5,088,628 Puerto Rico Highways and Transportation Authority, Transportation Revenue 6.00 7/1/10 2,000,000 a 2,154,060 Puerto Rico Infrastructure Financing Authority, Special Obligation 5.50 10/1/32 10,000,000 10,379,200 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.50 10/1/40 39,000,000 40,415,310 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/28 10,200,000 10,575,156 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/16 1,500,000 1,575,825 University of Puerto Rico, University System Revenue 5.00 6/1/23 10,000,000 9,744,700 Virgin Islands Public Finance Authority, Revenue 7.30 10/1/18 3,100,000 3,804,041 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 5.63 10/1/10 1,115,000 1,143,968 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Matching Fund Loan Notes 6.00 10/1/22 2,000,000 2,005,100 Virgin Islands Water and Power Authority, Electric System Revenue (Insured; Radian) 5.13 7/1/11 1,000,000 1,010,800 Total Long-Term Municipal Investments (cost $1,392,650,285) Short-Term Municipal Coupon Maturity Principal Investments2.3% Rate (%) Date Amount ($) Value ($) California2.1% California Educational Facilities Authority, Revenue (Chapman University) (LOC; Bank of America) 2.25 9/1/08 11,700,000 f 11,700,000 California Health Facilities Financing Authority, HR (Adventist Health System/West) (Insured; MBIA, Inc. and Liquidity Facility; California State Teachers Retirement System) 3.75 9/1/08 2,400,000 f 2,400,000 California Infrastructure and Economic Development Bank, Revenue (Orange County Performing Arts Center) (LOC; Bank of America) 2.25 9/1/08 1,600,000 f 1,600,000 Irvine Ranch Water District, COP, Refunding (Irvine Ranch Water District Water Service Corporation) (Liquidity Facility; Landesbank Baden-Wurttemberg) 2.40 9/1/08 2,000,000 f 2,000,000 Metropolitan Water District of Southern California, Water Revenue (Liquidity Facility; Citibank NA) 2.40 9/1/08 4,000,000 f 4,000,000 Metropolitan Water District of Southern California, Water Revenue (Liquidity Facility; Lloyds TSB Bank PLC) 2.40 9/1/08 1,200,000 f 1,200,000 San Francisco City and County Finance Corporation, LR (Moscone Center Expansion Project) (Insured; AMBAC and Liquidity Facility: JPMorgan Chase Bank and State Street Bank and Trust Co.) 7.00 9/7/08 7,395,000 f 7,395,000 U.S. Related.2% Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; MBIA, Inc. and Liquidity Facility; Bank of America) 4.00 9/7/08 2,500,000 b,f 2,500,000 Total Short-Term Municipal Investments (cost $32,795,000) Total Investments (cost $1,425,445,285) 100.9% Liabilities, Less Cash and Receivables (.9%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2008, these securities amounted to $68,683,505 or 4.8% of net assets. c Collateral for floating rate borrowings. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. f Variable rate demand note - rate shown is the interest rate in effect at August 31, 2008. Maturity date represents the next demand date, not the ultimate maturity date. At August 31, 2008, the aggregate cost of investment securities for income tax purposes was $1,425,445,285. Net unrealized appreciation on investments was $20,895,755 of which $47,640,239 related to appreciated investment securities and $26,744,484 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment In Lieu Of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. By: /s/ J. David Officer J. David Officer President Date: October 27, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: J. David Officer J. David Officer President Date: October 27, 2008 By: /s/ James Windels James Windels Treasurer Date: October 27, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a- 2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
